Per Curiam.

Eelator first contends that the Court of Appeals could not “treat a motion to dismiss * * * as if it were a motion for a directed verdict.” Since there would be no jury in a case such as this, we assume that relator has confused a motion for a directed verdict with a motion for judgment. We see no possible reason why the Court of Appeals could not treat a motion to dismiss at the close of the relator’s case as a motion for judgment.
Eelator next contends that, if the Court of Appeals does treat such a motion to dismiss as a motion for judgment, that motion should not be sustained where there is uncontroverted and unrebutted evidence establishing a prima facie case of noncomplianee with all mandatory statutory provisions for enactment of an emergency ordinance.
The only possible suggestion in relator’s brief as to noncompliance with any statutory provision for enactment *153of an emergency ordinance was the failure to read the ordinance as required by Section 731.17, Revised Code.
That statute expressly provides for authority to dispense with such reading “by a three-fourth[s] vote of all members elected * * * entered on the journal.” Such a vote was entered on the journal, as shown by a copy of the journal offered by relator.
Assuming that evidence to the contrary could be offered, relator’s brief does not refer to any such evidence. If there was such evidence, our rules require not only a description of it but “page references to supporting portions of the record.” Rule V, Section 1(C).
Since the ordinance was apparently passed as an emergency, as indicated by the copy of the journal offered by relator, it would admittedly not be subject to referendum. It is therefore unnecessary to consider whether a referendum was required in this case.

Judgment affirmed.

Taft, C. J., Cole, O’Neill, Schheideb, Heebebt, DimcAN and Cobeigau, JJ., concur.
Cole, J., of the Third Appellate District, sitting for Matthias, J.